Citation Nr: 0117726	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  92-14 358	)	DATE
	)
	)



THE ISSUE

Whether there is clear and unmistakable error (CUE) in an 
August 1948 rating decision which severed service connection 
for schizophrenia.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from April 5, 1945 to July 
6, 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
May 1992.  The Board remanded this case for additional 
development in April 1994 and September 1996.

The issues previously before the Board included the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  By a rating decision dated in September 2000, the 
RO established service connection for schizophrenia, 
undifferentiated type, rated 100 percent disabling from 
September 9, 1991.

The Board notes that the RO was informed in a February 2001 
letter that a legal guardian had been appointed for the 
veteran.


FINDINGS OF FACT

1.  Service connection for schizophrenia was granted by the 
RO in February 1946.

2.  Following proper procedures the RO, in August 1948, 
effectuated the severance of service connection for 
schizophrenia based on CUE in the February 1946 rating 
decision; the veteran did not appeal this decision.

3.  The August 1948 rating determination was supported by the 
evidence then of record and the applicable statutory and 
regulatory provisions existing at the time were correctly 
applied.


CONCLUSION OF LAW

The RO rating decision of August 1948 which severed service 
connection for schizophrenia does not contain CUE.  38 C.F.R. 
§ 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he had no nervous condition when he 
entered service and that if it pre-existed service, it was 
aggravated therein.  It is argued that service connection was 
properly established for schizophrenia in a February 1946 
rating decision and that the August 1948 rating decision 
severing service connection for schizophrenia was clearly and 
unmistakably erroneous.  Additionally, it has been argued 
that the severance action was based on an error in fact in 
that the date of the veteran's entrance into service was 
listed as May 3, 1945, rather than April 5, 1945.

Factual Background.  No psychiatric manifestations were 
objectively noted at the veteran's April 5, 1945, induction 
examination.  A history of dizzy or fainting spells or 
walking in sleep was noted.  Service medical records show 
that examination at a Naval Training Center on May 4, 1945, 
was negative except for pes planus.  A Report of Aptitude 
Board dated May 25, 1945, reflects that the veteran "was 
intercepted in recruit line, sent to trial duty and admitted 
to the Neuro-psychiatric Unit on May 21, 1945."  It was 
reported that he appeared dull and inadequate and that he had 
quit school at the age of 16 after completing 8 grades.  He 
had been employed for 6 months at common labor.  He 
complained of headaches and dizzy spells.  His commanding 
officer reported that he was unreliable, sad, a "lone 
wolf," moody, nostalgic, walked in his sleep, had fainting 
spells, had difficulty learning, went to sick bay frequently, 
went to the chaplain often to settle his mind, and had a poor 
aptitude for service.  The psychologist's report reflects 
that the veteran had borderline intelligence, and was 
bewildered and confused.  A psychiatrist's report indicated 
that he had an inability to adjust to his company.

In late May 1945, the veteran was transferred to a Naval 
Hospital for treatment.  It was noted that he complained of 
auditory hallucinations, which he reported had occurred prior 
to entering service.  The veteran reported that he had spots 
in front of his eyes, saw images when he had headaches, and 
had poor adjustment to service.  At the time of the transfer, 
schizophrenia and dementia were diagnosed and it was reported 
that the schizophrenia, dementia praecox, existed prior to 
enlistment.

Upon admission to the Naval Hospital, it was noted that he 
had had headaches all of his life and he related an auditory 
hallucination that had occurred about 6 months earlier which 
involved his mother calling to him.  He reported that he had 
always bitten his nails, had headaches and dizzy spells all 
of his life, and had occasional fainting attacks.  He 
reported that his stepfather's abusive behavior had made him 
very nervous during the last 3 years.  He indicated that he 
had consulted doctors frequently for his headaches prior to 
service, but had no relief.  The examiner stated that the 
veteran had a history of nervousness, easy excitability, and 
auditory hallucinations.  The impression was schizoid 
personality of low intelligence.

On June 15, 1945, it was reported that an accredited social 
agency found that the veteran had always been very reclusive, 
was known as a "mother's boy", had never liked to play with 
other children and took no part in social activities.  The 
veteran had a history of fainting spells and had fainted 
several times since his enlistment.

The conclusion of the Aptitude Board was that the general 
qualifications of the veteran did not warrant his retention 
in the service and that his disability existed prior to 
enlistment and had not been aggravated by service.  The 
Report of Aptitude Board was signed by 5 Naval Officers.  The 
veteran was discharged from service in July 1945.

After discharge, the veteran was observed by a rehabilitation 
center in Chicago for 3 months and was subsequently admitted 
to a VA hospital in November 1945.  The veteran reported that 
as an adolescent he had an outgoing personality with many 
friends and led a rather normal life.  He had lost a 
considerable amount of time in school because of illness and 
had had difficulty with certain subjects and could not get 
his mind to work because of frequent daydreaming.  Following 
school he had had many short-term jobs, quitting most jobs 
because he expected to be fired.  His total military service 
was 4 months, with his last month spent in the hospital prior 
to his discharge.  He stated that after he returned home he 
had difficulty dealing with his family, was confused, and 
felt as though others were talking about him.  Following a 
complete series of electroshock therapy, it was noted that 
his status had improved, although he continued to have a 
tendency toward prolonged daydreaming.  The veteran was 
released in late January 1946, the diagnosis was 
schizophrenia.

In February 1946, the RO granted service connection for 
schizophrenia on the basis that the condition was aggravated 
by service.

At an April 1948 VA neuropsychiatric examination, three 
psychiatrists evaluated the veteran and concluded that the 
correct diagnoses were schizophrenia reaction, unclassified, 
recovered, and schizoid personality.  The psychiatrists 
stated that the veteran had a lifelong history characteristic 
of a pathological personality type, which was still present 
upon examination of the veteran and that he had had some 
psychotic episodes prior to his enlistment in the Navy.  It 
was also reported that the veteran's diagnosis of schizoid 
personality was listed as a "character and behavior" 
disorder which was characterized by developmental defects or 
pathological trends in the personality structure.

In an April 1948 rating decision, the RO proposed to sever 
service connection for schizophrenia on the grounds that the 
veteran's record contained a well defined history of pre-
existing mental disorder, manifested by hallucinations, 
headaches and other symptoms not dissimilar from those 
exhibited while in the Naval Hospital, and there is no record 
of any injury or sudden pathological development during 
service which could have served as a basis for aggravation.  
The RO held that in view of these facts and the veteran's 
brief period of service from May 1945 to July 1945, it was 
clearly and unmistakably erroneous to find that the mere 
recurrence of his pre-existing condition during service 
constituted aggravation beyond the natural progress of the 
condition during service.  It was concluded that the February 
1946 rating decision was clearly and unmistakable erroneous.  
The RO notified the veteran of its proposal to sever service 
connection by a May 1948 letter to which the veteran did not 
respond.  The RO, in an August 1948 rating decision, severed 
service connection for schizophrenia.  The veteran was 
notified that service connection was severed for his nervous 
condition in an August 1948 letter.  He did not appeal the 
severance action.

Analysis.  Initially, the Board notes that the law and 
regulations provide that previous determinations which are 
final and binding, including decisions of service connection, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§ 5112(b); 38 C.F.R. § 3.105 (2000).  Absent the filing of a 
notice of disagreement within one year of the date of mailing 
of the notification of the initial review and determination 
of a veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  Veterans 
Regulation No. 2(a), pt. II, par. III; Veterans 
Administration Regulation §§ 1008, 1009; 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.105, 20.302, 20.1103 (2000).

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes clear and unmistakable 
error.  For CUE error to exist, either the correct facts, as 
they were known at that time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
"undebatable" and the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The United States Court of Appeals of Veterans Claims (Court) 
has held that for there to be a valid claim of clear and 
unmistakable error, there must have been an error in the 
prior adjudication of the claim.  See Russell, 3 Vet. App. at 
313.  Either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were improperly 
applied.  Id.  Clear and unmistakable error is error that is 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Id. at 313-314.  Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  The error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  To 
establish clear and unmistakable error, it must be further 
demonstrated that the claimed error, when called to the 
attention of later reviewers, compels a different conclusion 
to which reasonable minds could not differ.  See Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994).

In evaluating the above evidence in association with the 
contentions advanced, the Board considers VA Regulation 1009 
in effect at that time as well as the provisions of 38 C.F.R. 
§ 3.105.  The Board also considers guidance provided by the 
Court as well as all current law and regulations which may be 
pertinent.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The law and regulations in effect at the time of the RO's 
August 1948 decision provided that a rating board could 
reverse or amend a decision where such reversal or amendment 
is obviously warranted by a CUE shown by the evidence in file 
at the time the prior decision was rendered.  VA Regulation, 
R&PR 1009(A), effective May 13, 1947.  The authority to sever 
service connection on the basis of CUE was vested in RO's and 
centers.  Service connection was not to be severed in any 
case on a change of diagnosis in the absence of a 
certification by an examining physician or proper medical 
authority that the prior diagnosis on which service 
connection was predicated was not correct in the light of all 
accumulated evidence.  Furthermore, the claimant was to be 
given a reasonable period, not to exceed 60 days, in which to 
present additional evidence.  VAR, R&PR 1009(D) (revised 
September 1955).

However, as the August 1948 rating decision was not timely 
appealed, the focus of attention is on the 1948 severance 
action; the question being whether that severance action was 
clearly and unmistakably erroneous.  If there is any 
reasonable basis for supporting the severance action, it must 
be upheld.  The regulations in effect at that time provided 
that there were three bases for the severance of service 
connection:  (1) clear and unmistakable error (CUE) in a 
prior determination; (2) change in diagnosis in light of all 
accumulated evidence indicating that the diagnosis on which 
service connection was predicated is clearly erroneous; and 
(3) fraud.  38 C.F.R. § 3.105.

In August 1948 the severance of service connection was 
effectuated following compliance with proper procedural 
regulations.  The RO reasoned that the veteran's 
schizophrenia existed prior to service, and that there was no 
increase in that disability beyond natural progress in 
service.  The veteran and his representative did not submit 
any rebuttal evidence within the allotted time period between 
the proposal of severance of service connection in May 1948, 
and severance in August 1948.  Moreover, neither the veteran 
nor his representative currently claim that the veteran did 
not receive notices pertaining to the proposal and eventual 
severance of service connection for schizophrenia.

The evidence of record at the time of the severance of 
service connection for schizophrenia showed that in an 
original rating decision of February 1946, the RO granted 
service connection for such disorder based on aggravation.  
However, in its 1948 decision, the RO pointed out that the 
record before the RO in 1946 contained a well defined history 
of pre-existing mental disorder, manifested by 
hallucinations, headaches and other symptoms not dissimilar 
from those which the veteran exhibited shortly after he 
entered service, and there was no record of any injury or 
sudden pathological development during service which could 
have served as a basis for aggravation.  Significantly, a 
military aptitude board concluded that the veteran's 
psychiatric disability existed prior to service and was not 
aggravated by service.  The August 1948 decision held, in 
effect, that the February 1946 decision establishing service 
connection for schizophrenia on the basis of aggravation was 
clearly and unmistakably erroneous in that the statutory and 
regulatory provisions extant at the time regarding 
aggravation were incorrectly applied as there was no 
evidentiary basis for a finding of aggravation.

The Board further notes that evidence of record before the RO 
in both the February 1946 and August 1948 decisions indicated 
that the veteran had service from April 1945 to July 1945.  
While the RO, in the August 1948 decision, stated that the 
veteran's active service was only from May to July 1945, this 
does not appear to affect the medical determinations in the 
service medical record that find that the veteran's 
neuropsychiatric disorder existed prior to service and was 
not aggravated therein.

In reviewing those facts known at the time of the 1948 rating 
decision, the Board is compelled to observe the persistent 
references in the service medical records, addressing the 
time of onset of the veteran's emotional instability, however 
diagnosed.  Such documents appear to uniformly reflect that 
the veteran's psychiatric condition was considered to have 
pre-existed service.  Moreover, medical evaluations during 
service including the determination of an aptitude board 
clearly indicates that this condition existed prior to 
service and was not aggravated in service.  Accordingly, 
there was a basis to determine that CUE existed within the 
February 1946 rating determination.

Based on the evidence cited above, the Board must conclude 
that there is no CUE within the August 1948 rating 
determination.  Based on the evidence that existed at that 
time, the Board cannot find that any undebatable error exist 
that, had it not been made, would have manifestly change the 
outcome at the time of this rating determination.  
Accordingly, the veteran's motion for revision of the 
decision must be denied.

As an additional matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, was signed into law on November 9, 2000, and 
is applicable to all claims filed before the date of 
enactment and not yet final as of that date.  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  However, in adjudicating whether 
there was CUE in a prior Board decision, the Board can only 
consider the evidence of record and the law that was in 
effect at the time of the prior decision; subsequent changes 
in the law have no bearing upon whether a prior decision 
contained CUE.  The Board notes that the VCAA made no changes 
regarding the law and regulations concerning what does and 
does not constitute CUE in prior Board decisions.  
Accordingly, the Board concludes that the VCAA has no bearing 
on the decision herein.


ORDER

Inasmuch as the August 1948 rating decision which severed 
service connection for schizophrenia is not shown to contain 
CUE, the benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



